DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thrush et al (US 2015/0316479).
Regarding claim 1; Thrush et al discloses a fluorescence imaging device (100 @ figure 1) comprising: 
a processor (101 @ figure 1) configured to display an operation screen receiving an operation input on a display (142 @ figure 1), 
wherein the processor (101 @ figure 1) displays a setting operation screen (140 @ figure 1) on the display (142 @ figure 1), the setting operation screen including a parameter setting field in which a parameter (e.g., data capture, processing, & imaging 140 @ figure 1) relating to blue shift correction (130 @ figure 1 and paragraph [0030]: e.g.,  A limitation of interference filters, however, is their angular performance—as the angle of incident light increases, the wavelength passed by the filter shifts to shorter wavelengths toward (i.e. blue shift) the excitation light. The result is that with standard fluorescence imagers, a higher background or a glow exists at the edges of the captured image, which is progressively worse with increasing radius from image center. A further limitation can be that reflected or scattered excitation light occurring at a high angle of incidence on an interference filter can be transmitted through the interference filter due to the blue shift of the filter, which will result in light pollution at the plane of the a photosensor behind the interference filter, and thereby reduce sensitivity… paragraph [0072]: e.g., The emission light that is incident at 10° relative to the plane of the interference filter surface (10° in any direction deviating from the normal axis of the surface) transmits through an interference filter having an average wavelength that is shifted away from the emission light (blue-shifted) and toward the excitation light. The emission light that is incident at 30° relative to the plane of the interference filter surface (30° in any direction deviating from the normal axis of the surface, or in other words, off-normal) transmits through an interference filter having an average wavelength that is blue-shifted to a narrower range relative to the actual wavelength of the emission light, and is relatively more blue-shifted than emission light that is incident at 10° relative to the plane of the interference filter surface. The shifting allows the excitation light to pass as illustrated at 30°, which can cause light pollution on the image sensor) for correcting shade of a sample image (118 @ figure 1) caused by a difference in an incidence angle of fluorescence (paragraphs [0028] and [0030]: e.g., “off-normal light” and “high angular light” can refer specifically to light incident on a surface at least about 25° to about 30° “angle” divergent from the normal axis of light, or in other words, at least about 25° to about 30° away from the perpendicular axis to the plane of the first lens of a lens barrel, an interference filter, an absorbance glass, or an assembly of such elements in series) emitted from each sample (118 @ figure 1) at each position (figure 6) where the fluorescence (120, 121 @ figure 1) is incident on an optical filter (130 @ figure 1) is to be set.
Regarding claim 2; Thrush et al discloses the setting operation screen (140, 142 @ figure 1) of the processor (101 @ figure 1) includes a fluorescent reagent-specifying field in which a fluorescent reagent (paragraph [0024]: e.g., Imaging systems, apparatus, and instrumentation for imaging results from various biological, chemical, and/or biochemical tests and assays often use the light emitted by fluorescent or phosphorescent markers in samples to form an image and identify characteristics of a sample. As used herein, a “marker” can refer to an amino acid, nucleic acid, or similar biological structure corresponding to a DNA or RNA sequence, an antigen, other protein, or other biological structure of interest that has been labeled with a detectable molecule that re-emits light upon excitation by an excitation light source.) included in the sample (118 @ figure 1) is to be specified, and the parameter relating to the blue shift correction (130 @ figure 1 and paragraph [0030] and [0072]) is set for each fluorescent reagent.  
Regarding claims 3-4; Thrush et al discloses the setting operation screen (101, 140 @ figure 1) comprises an image display (142 @ figure 1) field in which the sample image not yet subjected to the blue shift correction is to be displayed (paragraph [0072]: e.g., As represented, the emission light that is incident at 0° relative to the plane of the interference filter surface (perpendicular or normal to the filter) transmits through an interference filter having an average wavelength that is not substantively shifted from the actual wavelength of the emission light, and is most representative of the phosphorescent or fluorescent markers in a sample that are triggered by the excitation light).  
Regarding claim 5; Thrush et al discloses the processor (101  @figure 1) displays the sample image (118 @ figure 1), which is not yet subjected to the blue shift correction (130 @ figure 1), in the image display field in a case where the parameter is not yet set in the parameter setting field (paragraph [0072]: e.g., As represented, the emission light that is incident at 0° relative to the plane of the interference filter surface (perpendicular or normal to the filter) transmits through an interference filter having an average wavelength that is not substantively shifted from the actual wavelength of the emission light, and is most representative of the phosphorescent or fluorescent markers in a sample that are triggered by the excitation light), and the processor (101 @ figure 1) displays the sample image (118 @ figure 1), which has been subjected to the blue shift correction (130 @ figure 1), in the image display field in a case where the parameter has been set in the parameter setting field (paragraph [0072]: e.g., The emission light that is incident at 10° relative to the plane of the interference filter surface (10° in any direction deviating from the normal axis of the surface) transmits through an interference filter having an average wavelength that is shifted away from the emission light (blue-shifted) and toward the excitation light. The emission light that is incident at 30° relative to the plane of the interference filter surface (30° in any direction deviating from the normal axis of the surface, or in other words, off-normal) transmits through an interference filter having an average wavelength that is blue-shifted to a narrower range relative to the actual wavelength of the emission light, and is relatively more blue-shifted than emission light that is incident at 10° relative to the plane of the interference filter surface. The shifting allows the excitation light to pass as illustrated at 30°, which can cause light pollution on the image sensor).  
Regarding claim 10-13; Thrush et al discloses the optical filter (130 @ figure 1) having an interference filter (132 @ figure 1) includes a dielectric multilayer film (paragraph [0048]: e.g., the interference filter 132 can have a plurality of thin film dielectric layers applied on a substrate, where the dielectric layers can be alternating layers of two or more dielectrics. The thickness of each dielectric layer can be proportional to the wavelength of light emitted by a sample) selectively transmitting light in a specific wavelength range that includes the fluorescence (paragraph [0040]: e.g., a fluorescent marker can fluoresce when excited by excitation light 116 of a specific wavelength … and paragraph [0051]: e.g., the emission light 120 that transmits through and emits from the series filter assembly 130 is filtered light 136. The filtered light 136 can be of a wavelength and intensity that is representative of the emission light 120 from the sample), and is disposed at a position where the fluorescence used for imaging is non-parallel light (120, 121 @ figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thrush et al (2015/0316479) in view of Ikami (US 2003/0214581).
Regarding claim 15; Thrush et al discloses all of feature of clamed invention except for the processor further configured to function as: an image processing unit that performs shading correction for correcting shade of the sample image caused by characteristics of an imaging unit, which images the sample.  However, Ikami teaches that it is known in the art to provide the imaging system (1 @ figure 1) having the imaging apparatus (10 @ figure 1) and the image processing apparatus is the processor (100 @ figure 1), wherein the processor (100 @ figure 3) further configured to function as: an image processing unit (100 @ figure 3) that performs shading correction (103, 105 @ figure 3) for correcting shade of the sample image (60 @ figure 3) caused by characteristics of an imaging unit (10 @ figure 3), which images the sample (60 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine fluorescence imaging device of Thrush et al with limitation above as taught by Ikami for the purpose of improving a quality efficiency of an image correction.
Regarding claim 16; Thrush et al discloses all of feature of clamed invention except for the image processing unit performs the shading correction on the sample image in stages in combination.  However, Ikami teaches that it is known in the art to provide the image processing unit (100 @ figure 3) performs the shading correction (103, 105 @ figure 3) on the sample image (60 @ figure 3) in stages (40 @ figure 1) in combination.  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine fluorescence imaging device of Thrush et al with limitation above as taught by Ikami for the purpose of improving a quality efficiency of an image correction.
Regarding claim 17; Thrush et al discloses all of feature of clamed invention except for the processor displays an imaging condition-setting screen on the display, the imaging condition-setting screen including a fluorescent reagent-selection field receiving selection of the fluorescent reagent included in the sample.  However, Ikami teaches that it is known in the art to provide the processor (100 @ figure 3) displays an imaging condition-setting screen (103 @ figure 3) on the display, the imaging condition-setting (103 @ figure 3) screen including a fluorescent reagent-selection field receiving selection of the fluorescent reagent included in the sample (60 @ figure 3 and paragraph [0060]: e.g., the imaging system 1 is constituted as a fluorescence detecting system for irradiating excitation light to a fluorescent substance, which acts as an object, and displaying an acquired fluorescence image. The imaging system 1 comprises an imaging apparatus 10 and an image processing apparatus 100. The imaging apparatus 10 and the image processing apparatus 100 are of the types located on a desk. The image processing apparatus 100 is constituted of, for example, a computer. The imaging apparatus 10 performs an imaging operation for forming an image of an object PS and feeds image information IG of the object PS, which image information has been obtained from the imaging operation, into the image processing apparatus 100).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine fluorescence imaging device of Thrush et al with limitation above as taught by Ikami for the purpose of improving a quality efficiency of an image correction.
Regarding claim 18; Thrush et al discloses all of feature of clamed invention except for the fluorescent reagent included in the sample (118 @ figure 1) is selected in the fluorescent reagent-selection field (paragraph [0024]: e.g., Imaging systems, apparatus, and instrumentation for imaging results from various biological, chemical, and/or biochemical tests and assays often use the light emitted by fluorescent or phosphorescent markers in samples to form an images and identify characteristics of a sample. As used herein, a “marker” can refer to an amino acid, nucleic acid, or similar biological structure corresponding to a DNA or RNA sequence, an antigen, other protein, or other biological structure of interest that has been labeled with a detectable molecule that re-emits light upon excitation by an excitation light source), excitation light (116 @ figure 1) with which the sample (118 @ figure 1) is to be irradiated, the optical filter (130 @ figure 1) that is to be used for imaging, and the parameter (140 @ figure 1) relating to the blue shift correction (130  @figure 1) are automatically selected according to the selected fluorescent reagent of the sample (118 @ figure 1). 


Allowable Subject Matter
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fluorescence imaging device comprising all the specific elements with the specific combination including the parameter is a ratio of a pixel value of a central portion of the sample image and a pixel value of a peripheral edge portion of the sample image in set forth of claims 6-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Acosta et al (10338275) discloses systems and methods are described that relate to a nanophotonic optical system. The nanophotonic optical system may be configured to transmit light in a range of wavelengths.
2) Kobayshi (6646678) discloses the state of illuminating light, set in a photographing apparatus by an operator, are detected by a filter detection sensor, a diaphragm detection sensor, a tray detection sensor, and an illuminating-light switch unit, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 1, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2877